Citation Nr: 0022314	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  97-03 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to Dependents' 
Educational Assistance under 38 U.S.C.A., Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The appellant is the veteran's widow.  The veteran served on 
active duty from January 1966 to September 1966.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which service connection was denied 
for the cause of the veterans death and it was determined 
that eligibility to Dependent's Educational Assistance was 
not established. 

The Board remanded the case in March 1999.  Pursuant to the 
Board's remand the RO requested copies of the veteran's 
medical records from Huey P. Long Memorial Hospital, however 
there was no response.  All other requested development has 
been accomplished.  The case has been returned to the Board 
for further appellate review.  


FINDINGS OF FACT

1.  The veteran died in October 1996.  His death certificate 
shows that the cause of his death was congestive heart 
failure, due to systemic erythematous lupus.

2.  Competent medical evidence has been received which 
indicates that the veteran's syncopal episodes vs. compulsive 
seizure disorder in service may as likely as not represent 
early central nervous system involvement of systemic lupus 
erythematous.  

3.  There is competent medical evidence that that the syncope 
existed prior to enlistment, was not aggravated by service 
and was not incurred in the line of duty.


CONCLUSIONS OF LAW

1.  The veteran's death can not be attributed to service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1310, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312, 
20.1106 (1999).

2.  The appellant's claim of entitlement to basic eligibility 
for dependents' educational assistance benefits under Chapter 
35, Title 38, United States Code, is denied.  38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. § 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant maintains that service connection should be 
granted for the cause of the veteran's death.  She contends 
that the veteran's death from congestive heart failure, due 
to systemic erythematous lupus can be attributed to syncopal 
episodes vs. compulsive seizure disorder that began in 
service.

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  Service connection 
is also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 U.S.C.A. § 1112 (West Supp. 
1999); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1999).

I.  Aggravation

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability, 
which was manifested in service, existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1999).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(c) (1999).

In the instant case, the service medical records show that, 
in July 1966, the veteran reported high frontal headaches 
intermittently for five years.  He complained of vertigo 
spots and closing of vision.  The diagnosis was convulsive 
disorder, which existed prior to enlistment.  The doctor 
noted that it was in the line of duty and not due to 
misconduct.

The Medical Board, in September 1966, determined that the 
syncope existed prior to entry, was not aggravated by service 
and was not incurred in the line of duty.  The report 
indicated that according to the veteran's history and review 
of his heath record he was well until four or five years ago 
when he began to be troubled with frequent intermittent 
severe bifrontal headaches and occasional syncopal episodes.  
The syncopal episodes became more serious a problem in the 
service and were characterized as typical seizures.  However, 
because of recurrent appearances in sick bay, and some hazard 
in performance of his duties, the veteran was transferred to 
the hospital.  

In the year prior to enlistment the veteran also had nearly 
continuous headaches which used to wake him at night.  He was 
not previously hospitalized for this condition and he had 
only received symptomatic mild analgesics for his headaches.  
Of interest in the past, the veteran reported that he was 
born at home and then taken to a hospital where he remained 
for several months.  During that period, the veteran stated 
that his mother told him that he had a test during which 
holes were made in his head.  (The inference was that the 
veteran had a ventriculogram).  The veteran stated that he 
did not mention this information at the time of enlistment 
because he was hopeful of joining his brother who was already 
in the Navy.  It was clear that the veteran's disability from 
headaches and syncopal episodes existed prior to enlistment.  
The veteran was found unfit for duty and was discharged due 
to physical disability.  

Physical examination revealed no positive pertinent physical 
findings except for the presence of slight asymmetry of knee 
jerks, the right being slightly greater than the left.  All 
laboratory examinations on admission were within normal 
limits.  Following admission to the hospital the veteran did 
not have any blackout spells or any other paroxysmal activity 
on the ward.  At the time of the Medical Board report the 
veteran complained chiefly of bifrontal headaches, and the 
previously mentioned syncopal episodes, which had not 
occurred since admission.  

His physical examination revealed the persistence of the 
slight asymmetry of deep tendon reflexes in the right knee.  
It was the opinion of the Medical Board that the veteran had 
tension headaches, syncopal episodes, which may or may not 
represent epileptiform activity.  Both of these problems 
existed prior to enlistment, represent a continual problem, 
and had precluded his effectiveness in his duties.  The 
inference of the ventriculogram in infancy lead the Medical 
Board to the suspicion of a convulsive disorder; however, 
that diagnosis could not be firmly made at the time of the 
Medica Board report.  The revised diagnosis was syncope, 
which existed prior to enlistment.  

In the instant case, the record leaves no doubt that the 
syncope existed prior to enlistment, was not aggravated by 
service and was not incurred in the line of duty.  

II.  Cause of Death

The death of a veteran is considered, as having been due to 
service when the evidence establishes that a service- 
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a) (1999).  A disability 
is considered the "principal" cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  Id. § 3.312(b).  A 
"contributory" cause of death must have "contributed 
substantially or materially" to death, must have "combined to 
cause death," or must have "aided or lent assistance to the 
production of death."  Id. § 3.312(c).  Where a cause of 
death claim is premised on 38 U.S.C.A. § 1310 (West 1991), 
issues pertaining to whether a particular disease or injury 
was the principal or contributory cause of death are decided 
without regard to any disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106 (1999).

In the present case, the Board finds that the claim of 
service connection for the cause of the veteran's death is 
well grounded.  38 C.F.R. § 5107 (West 1991).  This is so 
because competent medical evidence has been submitted which 
tends to link the veteran's death to disability noted in 
service.  See, e.g., Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran's death certificate shows that he died in October 
1996, and that the cause of his death was congestive heart 
failure, due to systemic erythematous lupus.  The record 
contains a November 1999 VA opinion which indicates that the 
veteran's syncopal episodes vs. compulsive seizure disorder 
in service may as likely as not represent early central 
nervous system involvement of systemic lupus erythematous.  
The VA physician opined that the chronic erythematous 
dermatosis (since 1967) and chronic non-specific cervical 
lymphadenopathy may also have been related to systemic lupus 
erythematous.  He further opined that the severe 
cardiomyopathy with congestive heart failure and various 
cardiac arrhythmias may have been due to systemic lupus 
erythematous. 

Although there is competent medical evidence of a nexus 
between the veteran's syncopal episodes vs. compulsive 
seizure disorder in service and systemic lupus erythematous, 
the Medical Board determined that the syncope existed prior 
to service and was not aggravated by service.  Thus, systemic 
lupus erythematous can not be service connected.  
Consequently, service connection is denied for the cause of 
the veteran's death.

III.  Dependents' Educational Assistance Benefits under 
Chapter 35, Title 38, United States Code.

The appellant contends that she is entitled to basic 
eligibility for dependents' educational assistance benefits 
under Chapter 35, Title 38, United States Code.  Given the 
foregoing decision denying her claim of entitlement to 
service connection for the cause of the veteran's death, the 
Board finds that her claim for Chapter 35 benefits must be 
denied.

For the purposes of dependents' educational assistance under 
38 U.S.C., Chapter 35, the child, spouse or surviving spouse 
of a veteran will have basic eligibility: (a) if the veteran: 
(1) was discharged from service under conditions other than 
dishonorable, or died in service, and (2) had a permanent 
total service-connected disability, or (3) had a permanent 
total service-connected disability in existence at the date 
of his death, or (4) died as a result of a service-connected 
disability, or (5) is on active duty as a member of the Armed 
Forces and now is, and, for a period of more than 90 days, 
has been listed by the Secretary concerned as missing in 
action, captured in line of duty by a hostile force, or 
forcibly detained or interned in line of duty by a foreign 
Government or power; and (b) the service-connected disability 
or death was the result of active service.  38 C.F.R. § 3.807 
(1999).

The Board notes the decision above denying service connection 
for the cause of the veteran's death, essentially finding 
that the veteran did not die as a result of a service-
connected disability.  Therefore, the appellant does not meet 
the basic eligibility criteria found in § 3.807.  In this 
case, the law and not the evidence is dispositive.  
Therefore, the appellant's claim of basic eligibility for 
dependents' educational assistance benefits under Chapter 35, 
Title 38, United States Code, is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for benefits under Chapter 35, Title 38, United 
States Code, is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals
